Title: Thomas Jefferson to Edward Ingersoll, 23 March 1820
From: Jefferson, Thomas
To: Ingersoll, Edward


					
						Sir
						
							Monticello
							Mar. 23. 20.
						
					
					Your favor with a statement of my debt for the Analectic Magazine is at hand. the former on the same subject should not have been unanswered but that being informed by mr Gray of Fredsbg that he was one of the agents for that publication and having an account with him, I took for granted he would answer it to you & place it in our acct. I now inclose you 6.D. in Virginia bills. (having none others here) which I hope will get safe to hand with the assurance of my great respect.
					
						
							Th: Jefferson
						
					
				